Name: Council Decision (EU) 2018/953 of 26 June 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee, concerning the amendment of Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics (Text with EEA relevance.)
 Type: Decision
 Subject Matter: executive power and public service;  international affairs;  European construction;  economic analysis
 Date Published: 2018-07-05

 5.7.2018 EN Official Journal of the European Union L 168/4 COUNCIL DECISION (EU) 2018/953 of 26 June 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee, concerning the amendment of Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 30 on specific provisions on the organization of cooperation in the field of statistics (Protocol 30) to the EEA Agreement. (3) In order to ensure continuous cooperation with the EEA EFTA States in the area of statistics, Regulation (EU) 2017/1951 of the European Parliament and of the Council (3) should be included in Protocol 30 to the EEA Agreement. (4) Protocol 30 to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment of Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2018. For the Council The President E. ZAHARIEVA (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) 2017/1951 of the European Parliament and of the Council of 25 October 2017 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17, by extending it to 2020 (OJ L 284, 31.10.2017, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) The EEA statistical programme 2018 to 2020 should be based on Regulation (EU) No 99/2013 of the European Parliament and of the Council (1), as last amended by Regulation (EU) 2017/1951 of the European Parliament and of the Council of 25 October 2017 amending Regulation (EU) No 99/2013 on the European statistical programme 2013-17, by extending it to 2020 (2), and should include those programme elements which are necessary for the description and monitoring of all relevant economic, social and environmental aspects of the European Economic Area. (2) Regulation (EU) 2017/1951 should be included in Protocol 30 to the EEA Agreement in order to ensure that the cooperation is extended to 2020. (3) Protocol 30 to the EEA Agreement should therefore be amended in order to allow for that extended cooperation to take place from 1 January 2018, HAS ADOPTED THIS DECISION: Article 1 Protocol 30 to the EEA Agreement shall be amended as follows: (1) The word 2017 in the title of Article 5 is replaced by the word 2020. (2) The following indent is added in Article 5(1):  32017 R 1951: Regulation (EU) 2017/1951 of the European Parliament and of the Council of 25 October 2017 (OJ L 284, 31.10.2017, p. 1).. (3) The words 2013-17 and 31 December 2017 in Article 5(2) are replaced by the words 2013-20 and 31 December 2020. (4) The words 2013 to 2017 in Article 5(3) are replaced by the words 2013 to 2020. (5) The text of Article 5(4) is replaced by the following: The EFTA States shall contribute financially in accordance with Article 82(1)(a) of the Agreement and the Financial Regulations thereto to an amount representing 75 per cent of the amount shown in budget lines 29 02 05 (European statistical programme 2013-17) and 29 01 04 05 (Statistical information policy  Expenditure on administrative management) entered in the budget of the European Union for 2013 and to an amount representing 75 per cent of the amount shown in budget lines 29 02 01 (Providing quality statistical information, implementing new methods of production of European statistics and strengthening the partnership within the European Statistical System) and 29 01 04 01 (Support expenditure for the European statistical programme) entered in the budget of the European Union for 2014 to 2020.. Article 2 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). It shall apply from 1 January 2018. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 39, 9.2.2013, p. 12. (2) OJ L 284, 31.10.2017, p. 1. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]